DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34-36, 38, 41, 34 and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guermani et al (Sci. Rep., 2016).
Guermani discloses the preparation of a bioprinted scaffold comprising crosslinked gelatin methacrylate. The product further comprises human mesenchymal stem cells (hMSCs) and is printed as an array of microgels. See abstract; Figure 1; and Methods at page 6. The reference is silent regarding the production of non-toxic degradation products. However, the product meets the recited structural limitations, so it would appear that this characteristic would be inherent. Furthermore, the product is expressly described as one to be used in vivo for the purposes of tissue engineering, further suggesting that the product is one that does not produce toxic degradation byproducts.  

Claims 34, 36, 38-44 and 46-49 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Burdick et al (US 2016/0279868).
Burdick discloses the preparation of printing 3D structures using supramolecular hydrogels. The method comprises printing a shear-thinning non-covalently crosslinked hydrogel onto a template. The shear-thinning hydrogel may be crosslinked in a non-covalent manner by a number of interactions, including hydrophobic interactions and ionic bonds. The hydrogel is then covalently crosslinked. The covalent crosslinking results in greater mechanical stability. The method may further comprise the removal of the template material. See paragraphs [0005]-[0012], [0046], [0057], and [0083].
The reference exemplifies the use of two modified hyaluronic acid (HA) polymers, wherein one is modified with covalently linked adamantyl (Ad) moieties, and the other is modified with covalently linked cyclodextrin (CD) moieties. Ad-HA and CD-HA are both polysaccharides with each serving as the crosslinking agent to the other. The combination results in a shear-thinning, crosslinked hydrogel, wherein the crosslinking results from hydrophobic interactions. See Figure 1. These HA derivatives are further derivatized by the covalent attachment of methacrylate moieties. 
Example 4 describes the exemplified product more thoroughly. The example further exemplifies the encapsulation of cells (fibroblasts). See paragraph [0166]. The example further describes how the printed hydrogel ink retains its structure within the template, which is a support gel, and the removal of the support gel from the covalently crosslinked 3D structure. See paragraphs [0173] and [0182]. 
The reference exemplifies the inclusion of fibroblasts in the gel but also discloses the use of other cells, including mesenchymal stem cells. See paragraph [108]. The reference further discloses the inclusion of therapeutic agents, such as growth factors (GFs). See paragraph [0105]. 
The reference is silent regarding the production of non-toxic degradation products. However, the reference expressly teaches that the HA hydrogels are biodegradable and that they were selected for their biocompatibility. See paragraphs [0091] and [0172]. This suggests that any degradation products are non-toxic. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al (US 2016/0279868) as applied to claims 34, 36, 38-44 and 46-49 above, and further in view of Neves et al (Regen. Eng. Transl. Med., 2017) and Babo et al (J. Tiss. Eng. Regen. Med., 2013).
Burdick teaches as set forth above. The reference further teaches that the product is useful for cell encapsulation. The reference is silent regarding the addition of a cryopreservation agent or cryopreserving the cell-containing product and the use of the particularly recited GFs, TGF and BMP-2. 
Neves teaches the preparation of an HA hydrogel enriched with plasma lysate (PL)as a cryostable matrix for maintaining cell viability during cryo-banking. See abstract. The PL is rich in GFs and serves as a cryoprotectant. See paragraph bridging pp 53-54. The reference describes how stem cells benefit from cell carrier systems, such as hydrogels and the particular benefits of using an HA hydrogel. See paragraph bridging the columns of page 54. The HA hydrogel is prepared from methacrylated HA. See page 55. The encapsulation and cryopreservation processes are described at page 56. The reference reports no significant differences between cell viability and DNA content of the cells encapsulated in hydrogels before and after cryopreservation. 
Neves describes the GF content in the PL generally, but refers to Babo for a fuller description of this product. Babo teaches that PL is prepared by lysing platelets, which releases their GFs. These GFs include TGF and BMP-2. See Introduction, 3rd paragraph. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the Burdick product in combination with PL (comprising TGF and BMP-2) for use as a cryopreservation medium for cells with a reasonable expectation of success. Burdick had expressly suggested the use of this methacrylate-crosslinked HA product for the encapsulation of cells, and Neves teaches a slightly different methacrylate-crosslinked HA product in combination with PL for this purpose. This modification would amount to combining of prior art elements according to known methods to yield predictable results.      

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al (US 2016/0279868) as applied to claims 34, 36, 38-44 and 46-49 above, and further in view of Andersen et al (Microarrays, 2015) and Becker et al (J. Biomed. Mater. Res., 2000).
Burdick teaches as set forth above. The reference further teaches that the product may be prepared from a number of biocompatible polymers, including preferred ones, such as alginate.  The reference is silent regarding the use of an alginate that is oxidized, methacrylated and/or acrylated.
Andersen reviews the art with respect to the use of alginate hydrogels in 3D cell culture. It is well-known to use alginate ionically crosslinked with calcium in tissue engineering and the development of artificial organs. See abstract. It is further known to modify alginate with methacrylate moieties to allow for covalent crosslinking. As discussed in Burdick, the covalent crosslinking allows for adjustments in mechanical properties and rate of degradation. See Section 2.2.2. Methacrylated alginate may be further functionalized by partial oxidation for further tuning of the rate of degradation. See section 2.3. The reference further teaches that alginate is known to be useful as a bioink in 3D bioprinting. See Section 3.4. This section further reiterates the usefulness of building in biodegradability by oxidation.
Becker teaches that ionically crosslinked calcium alginate is a biocompatible and shear-thinning hydrogel. See pp 78-79. 
It would have been obvious to one having ordinary skill in the art at the time the application was file to modify the Burdick method by the use of calcium methacrylate alginate (with or without further oxidation) as the shear-thinning hydrogel in the preparation of the disclosed 3D structure with a reasonable expectation of success. Andersen had described alginate and derivatives as being suitable for bioprinting and further uses, similar to those suggested by Burdick. Because of the similarity in structure, the artisan would reasonably expect that calcium methacrylate alginate would also form a shear-thinning hydrogel useful for this purpose. This modification would amount to a simple substitution of one known element for another to obtain predicable results. 








Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623